 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 1 of 19

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

 

SWEIGERT

V.

GOODMAN

 

 

CIVIL CASE #:

1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

 

 

PLAINTIFF’S NOTICE OF RULE 12(f) MOTION

TO STRIKE DEFENDANT’S ANSWER (DKT. 193)

Plaintiff hereby MOTIONS this Court to STRIKE Defendant’s RESPONSE, DKT. 193.

The Plaintiff hereby incorporates the ORDER of the magistrate (Dkt. 173) as if fully restated

herein.

Assertations made by the Plaintiff herein are certified under the penalties of perjury as truthful.

A Certificate of Service appears on the LAST page of this pleading.

Signed this day of February 2021.

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX. ORG

2.9: 27

DV. Sap

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 2 of 19

ATTESTATION OF THE PLAINTIFF

 

As of this date, I have received no e-mail messages from the Defendant attempting to confer

related to issues regarding discovery. So sworn under oath.

D. Geo. Sweigert “y.S xT
2-7 20
 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 3 of 19

 

TABLE OF CONTENTS
TABLE OF AUTHORITTES ooo ce cece enersee rene reerasseceneseceenerseseneenarenneaseeteeteaetnarente 4
MEMORANDUM OF LAW 0c sccceecseenereetnee sere rsonseasenessscaesennesseneeasianeeetsenentorecareats 6
PRELIMINARY STATEMENT uo ceca cere re ceneceaeeesesepeeseesiscaeesieseaseneensesenaeesneegs 6
FACTUAL BACKGROUND AND PROCEDURAL HISTORY eee eeeeneeeneeecenenecaeeneeeereaeetans 7
ARGUMENT 00h ccc ccceeneee sens cee teeeeeeaneensseesaeeeaegaeecaeeseaesaeceeecaaeaesieceemaeeaseeeecaetaeesseesaeeeiatenee 8
CONCLUSION ooo ceececceeseeenesteesenensceensesseenacenaseaasnescecseesueeeaseeeceseaceaesasenesaeteeceteeeeenetees 16

 
 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 4 of 19

 

TABLE OF AUTHORITIES
Cases
; Gilbert v. Eli Lilly & Co., 56 F.R.D. 116, 120 n.7 (D.P.R. 1972) 2... cccccscessrsssesesssseesartesasesnnesees 7
Anderson v. Davis Polk & Wardwell LLP, 850 F. Supp. 2d 392,416 (S.D.N.Y. 2012) we 7
Beck v. Cantor, Fitzgerald & Co., 621 F. Supp. 1547, 1565 (N.D. Tl. 1985)... cere 7
Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir, 1953) ........... 8

Father M. vy. Various Tort Claimants (In re Roman Catholic Archbishop), 661 F.3d 417, 431-32

(Oth Cir, 2011) eee es eeeeeesesseseeeeneesecaeeeceecaenaeeassaeesseeessecsenasieeansaseacenecetsenstsecsseseasieneeaneaseaes 8
Father M., 661 F.3d at 431-32 ooo ceecccescceecececeeececesecseseecececcesacecseeacecneteecscatesarecsaesasecneeeseenes 16
Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976) oo... eccesceteeseeeteeeeee 7
Lynch v. Southampton Animal Shelter Foundation Inc., 278 F.R.D. 55,63 (E.D.N.Y. 2011)... 7

Marceaux v. Lafayette Consol. Government, 2012 U.S. Dist. LEXIS 150922, 2012 WL 5197667,

at *1 (W.D.La., 2012) occ cseeeeeneeeeseeneeeeeeeeaecaaeaeeeeceeeesaeseeaessaesaeeeeeassaecaneesaetaesaseneneceeecaes 8

Nixon v. Warner Communications, 435 U.S. 589. 98 S.Ct. 1306. 55 L.Ed.2d 570.0. 6

OKC Corp. v. Williams, 461 F. Supp. 540, 550 (N.D. Tex. 1978), cert. denied, 449 U.S. 952, 66
L. Ed. 2d 216, 101 8. Ct. 357 (1980) ooo. cece cece ccscecseeneeeesecsceesaeseeceascsasecsecassecensssasrenernnesseesens 8

Reiter's Beer Distributors, Inc. v. Christian Schmidt Brewing Co., 657 F. Supp. 136, 143

(E.D.N.Y. 1987) ccccccsscsscscossessscsssssssssssesessasscesssarescsssesseseessnssssesssssnssesssssssecestasasesssensssussssssesseseeeee 7
Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 664-65 (7th Cir. 1992) woeccceccccecscteeesees 7
Velez v. Lisi, 164 F.R.D. 165, 166 (S.D.N.Y. 1995)... ceessescestsseneesessrsesscseevseessseesersseseeessaeenses 7
Wilkerson v. Butler, 229 F.R.D. 166, 168 (E.D. Cal. 2005) oo... ccececcseseceeesssteensesenseessssseenerseeess 8
Rules

 
 

 

Fed. R. Civ. P. Rule 12(f) ..cecccecccccccecececcecceceeeeseetenecsceceeneenssenerseseneserecevcsesteatettsessseneseesersenessess 7, 16

Treatises

2 JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE~ 12.37[3] (3d ed. 2010), 7
C. Wright & A. Miller, SC Fed. Prac. & Proc.3d § 1382 oo... ccecesssessssssecseseeesseesseerseeeeseeeeeaes 8

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1382 (1990) ............ 8
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 6 of 19

MEMORANDUM OF LAW

t

Plaintiff D. Geo. Sweigert, a pro se non-attorney who has completed one half semester of law
school in good standing, respectfully submits this memorandum of law to accompany Plaintiff's
motion, entitled “PLAINTIFF’S RULE 12(f) MOTION TO STRIKE DEFENDANT’S

RESPONSE (DKT. 193).

PRELIMINARY STATEMENT

This document includes an attestation that the Defendant still has not attempted to propound
discovery upon the Plaintiff two months (60 days) after an ORDER issued (Dkt. 173) directing to
do so. After the Defendant’s latest response to this issue (Dkt. 193) it is clear that the Defendant

did NOT even attempt to comply with any of the aspects of that ORDER.

This has not stopped the Defendant from using more narratives regarding “contempt of court”
and “mail fraud” within this Court and on his so-called “COUNTER LAWFARE FUND” in
which Defendant collects monies from the general public to purportedly fight the Plaintiff who
(according to the Defendant on his podcasts) is nothing more than a “psychotic wife swapper’’,
“Deep State stooge”, “social engineer” and other slurs and smears. Allegations raised by the
Defendant in this Court (as in Dkt. 193) quickly find their way onto yet another video podcast
about the Plaintiff. Apparently unable to distinguish between his YouTube social media
podcasts and the Southern District of New York (S.D.N.Y.) the Defendant has brought his

“CrowdSource The Truth” road show, with accompanying smear campaign, into these legal

proceedings expecting a sympathetic ear.
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 7 of 19

The U.S. Supreme Court has provided a cautionary tale to the district courts to be wary of those
litigants that would use the courts for an improper purpose. Nixon v. Warner

Communications, 435 U.S. 589. 98 S.Ct. 1306. 55 L.Ed.2d 570.

Plaintiff now seeks to strike the Defendant’s latest pleading pursuant to Federal Rules of Civil
Procedure (Fed. R. Civ. Proc.) Rule 12(f) to protect this Court from such manipulation by the

Defendant.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

The Defendant was ordered to provide a response (under oath) to interrogatories carefully
selected by the Court (see ORDER, ECF No. 173). See para. (1)(a) thru (e) of said ORDER.
Para. (2) of said ORDER required the Defendant to provide the Plaintiff certain discovery
materials by January 15", 2021, That ORDER (Dkt. 173) is herein incorporated as if fully

restated.

This ORDER (Dkt. 173) required the Defendant to accomplish two things (1} submit Court
ordered discovery materials to the Plaintiff, and (2) file discovery materials (interrogatories and

requests for documents) with the Court for the furtherance of this legal action.

On 1/26/2021 Plaintiff filed his MOTION TO COMPEL DISCOVERY (Dkt.188) to seek

Defendant’s compliance with the Dkt. 173 ORDER.

By ORDER of 1/29/2021 (Dkt. 190) the magistrate judge provided the Defendant a warning
concerning issues related to the lack of compliance with discovery orders (such as Dkt. 173). In
response to Dkt. 190 Defendant filed his papers on 2/08/2021 as Dkt. 193 (DEFENDANT'S

RESPONSE TO MOTION TO COMPEL).
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 8 of 19

ARGUMENT

L LEGAL STANDARD
l. Rule 12(f) of the Federal Rules of Civil Procedures provides, in relevant part, that a court
"may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter." Fed. R. Civ. P. Rule 12(f). "An allegation is ‘impertinent’ or ‘immaterial’
when it is neither responsive nor relevant to the issues involved in the action." Anderson v. Davis
Polk & Wardwell LLP, 850 F. Supp. 2d 392,416 (S.D.N.Y. 2012) (quoting 2 JAMES WM.
MOORE ET AL., MOORE'S FEDERAL PRACTICE~ 12.37[3]| (3d ed. 2010)); see also Lynch
v. Southampton Animal Shelter Foundation Inc., 278 F.R.D. 55,63 (E.D.N-Y. 2011)
(‘"Immaterial' matter is that which has no essential or important relationship to the claim for
relief, and ‘impertinent’ material consists of statements that do not pertain to, and are not
necessary to resolve, the disputed issues.” (quotations and citations omitted)).
2. While "{mJotions to strike are generally disfavored and will not be granted unless the
matter asserted clearly has no bearing on the issue in dispute" ( Reiter's Beer Distributors, Inc. v.
Christian Schmidt Brewing Co., 657 F. Supp. 136, 143 (E.D.N.Y. 1987) ), "where the materiality
of the alleged matter is highly unlikely or where its effect would be prejudicial, the Court may
order it stricken." Velez v. Lisi, 164 F.R.D. 165, 166 (S.D.N.Y. 1995)( citing Lipsky v.
Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976) ).
3. Allegations may be stricken if the matter bears no possible relation to the controversy or
may cause the objecting party prejudice. Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654,
664-65 (7th Cir. 1992), citing Beck v. Cantor, Fitzgerald & Co., 621 F. Supp. 1547, 1565 (N.D.

Ill. 1985) ; Gilbert v. Eli Lilly & Co., 56 F.R.D. 116, 120 n.7 (D.P.R. 1972).
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 9 of 19

4, Immateriality is established by showing that the challenged allegations can have no
possible bearing upon the subject matter of the controversy. Brown & Williamson Tobacco Corp.
v. United States, 201 F.2d 819, 822 (6th Cir. 1953); see, also Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 1382 (1990).

5. An “impertinent” allegation is neither responsive nor relevant to the issues involved in
the action and which could not be put in issue or given in evidence between the parties, An
“impertinent” matter consists of statements that do not pertain and are unnecessary to the issues
in question. Wilkerson v. Butler, 229 F.R.D. 166, 168 (E.D. Cal. 2005).

6. Scandalous material is that which “cast[s] an excessively adverse light on the character of
an individual or a party.” OKC Corp. v. Williams, 461 F. Supp. 540, 550 (N.D. Tex. 1978), cert.
denied, 449 U.S. 952, 66 L. Ed. 2d 216, 101 S. Ct. 357 (1980).

7. Rule 12(f)’s purpose is to protect parties from the improper use of judicial filings to
broadcast scandalous or defamatory material. Father M. v. Various Tort Claimants (In re Roman
Catholic Archbishop), 661 F.3d 417, 431-32 (9th Cir. 2011); Marceaux v. Lafayette Consol.
Government, 2012 U.S. Dist. LEXIS 150922, 2012 WL 5197667, at *1 (W.D.La., 2012) (“The
granting of a motion to strike scandalous matter is aimed, in part, at avoiding prejudice to a party
by ... giving the allegations any other unnecessary notoriety inasmuch as, once filed, pleadings
generally are public documents and become generally available.”’) (citing C. Wright & A. Miller,
5C Fed. Prac. & Proc.3d § 1382).

I. DEFENDANT'S CONTINUED USE OF “REDUNDANT, IMMATERIAL,
IMPERTINENT, OR SCANDALOUS” MATERIALS

8. Defendant has apparently not even attempted to comply with the Court’s discovery order

(Dkt. 173). No mandated discovery materials (interrogatories and/or requests for the production
 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 10 of 19

of documents) were provided to the Court by the Defendant as required in Dkt. 173, relevant
portion stated below:

“3. No later than January 15, 2021, Defendant shall file with the Court, for the
Court’s approval, no more than 25 interrogatories and no more than 25 document
requests directed to Plaintiff that are limited to the issues raised by Plaintiffs
remaining claims for defamation and under the New York Civil Rights Law.
Defendant’s failure to timely file such interrogatories and/or document requests
may be deemed by the Court to be a waiver of Defendant’s right to obtain
discovery in this case.”

9, The Defendant has made no attempt to comply with this important discovery requirement
(see above). There are no docket entries that would represent compliance by the Defendant.
10. Another important requirement of this ORDER mandated discovery materials to be
propounded upon the Plaintiff, quoted in relevant part below:
“2. No later than January 15, 2021, Defendant shall produce to Plaintiff the
following documents for the period from June 14, 2015 to the present:”
11. Further, this ORDER (Dkt. 173) required the Defendant to,
“1, No later than January 15, 2021, Defendant shall respond under oath to the
following interrogatories:”
12. None of these conditions in the ORDER have been met by the Defendant. Rather, the
Defendant has fallen back to the CrowdSource The Truth tried and true smear and slur
campaigns to create a prejudicial environment against the Plaintiff. This is the usual
smokescreen approach used by the Defendant (described in further detail later).
13. The Defendant has NOT addressed any of the foregoing Court ordered discovery matters
in Dkt. 193. Instead, the Defendant launches into more “mail fraud” and “fraud on the court”

smear and slur allegations.

10
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 11 of 19

A. DEFENDANT’S HISTORY OF “MAIL FRAUD” ALLEGATIONS
14. In Dkt. 193 the Defendant states, “Defendant reminds the court that similar misconduct
occurred in 2018 through 2019 when Plaintiff fraudulently represented his address as PO Box
152 Mesa AZ 85211.” This refers to a series of video podcasts widely distributed by the
Defendant to accuse the Plaintiff of “mail fraud”. Defendant’s allegations are clearly intended to
prejudice the Plaintiff in this case, and to impermissibly supplement the record before this Court.
15. A widely distributed video podcast on 1/09/2019 on the “Jason Goodman” YouTube
channel, entitled “Question for Legal Experts — Has D. George Sweigert Committed Mail
Fraud?” included the accompanying video description:

“TD. George Sweigert has brought a civil suit against Jason Goodman based on
fraudulent claims. Sweigert has changed his address three times since initiating
the suit. His current address, listed in public filings with the court, is a PO Box in
Mesa AZ. Only problem is, when I called them in November, the Post Office said
D. George Sweigert is not the owner of that P.O. Box. What is going on in

Arizona?” (cite: https://www.youtube.com/watch?v=pmnscVplINO )

 

Quest'on for Legal Eeperts — Has O George Swegen Commrtied Mal Fraud?
QU Eye ve tate) cao ang, cue Wiig Mlgy ap SHARE FL aT

 

Above: Defendant’s video from the Mesa, Arizona Post Office displaying Plaintiffs
likeness/photograph (cite: https://www.youtube.com/watch?v=pmnscVpINQ )

 

11
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 12 of 19

16. In the above cited video, the Defendant insinuates that the Plaintiff has committed “mail
fraud” by receiving mail at a “care of” (c/o) post office box. In fact, the Defendant proclaims he
will be speaking to postal officials mnside the Post Office (the same post office where the Plaintiff
received mail) to obtain the name of the box holder.

17. As 1s the pattern and practice of CrowdSource The Truth, the Defendant widely dispersed
his video podcast “mail fraud” insinuations and allegations across a wide variety of social media

platforms (see below), viewed by tens of thousands.

www. pinterestit >...» Tudor Architecture *

Question for Legal Experts - Has D. George Sweigert ... =

Jan 9, 2949 -D. George Sweigert has brought a civil suit against Jason ... Questian for
Legai Experts - Has D George Sweigert Committed Mail Fraud?

it.pinterest.com: ...° Tudor Architecture

Question for Legal Experts — Has D. George Sweigert ... <I
eorg

Question for Lega! Experts - Has D George Sweiger! Committed Mail Fraud? 0 G
Sweigert has brought ..
Ape, (920 ciploaded By Jason 3codman

casetext.com: | - 41n fir: 0 SO. 2078: August °
Sweigert v, Goodman - Casetext

og 24, 2094 — This is a cil action filed by the B. Gearge Sweigert, also known as David
acts af mai) and securities fraud to support a claim under RIGO']},

www. reddit.com. CrawdSaurceTheTruth - comments

Question for Legal Experts ~ Has D. George Sweigert ... - Reagt

Jan, 2019 — Question for Legal Erperts - Has &. George Sweigert Committed Mail
Fraud? Clase 0. Posted by u/crawdsourcethetruth 2 years ago.

18. This matter was brought to the Court’s attention via Dkt. 74, quoted in relevant part

below:

12

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 13 of 19

3, The following statements are made be you in the video content.

00:14 GOODMAN | am in beautiful Mesa. Arizona conducting a little investigation. You sec,
I am actually at the post office. And I wanna find out is this post office has
the zip code 85211.

01:10 GOODMAN | wonder if they could answer that question for me inside the post office.
Maybe there is a postal inspector. Or the postal police. | wonder if itis a
federal offense to misrepresent your address and send legal documents
from — or compel someone else lo send them to -- a post office box that is

not your post office box.

7 In a follow-up video posted on January 9, 2019 you again repeat the insinuatian of mail
traud and communication with the postal inspection service (URL:
https://www. youtube. com/watch?¥=Mul SOkEgHMA ). The following text appears in the video

description:

 

Michael Barden Targeted Individual — How to Survive an —

Economic Attack Intended to Disrupt Income

Streamed live on Jan 9, 2019
Targeted Individuais must think outside the box in devising tactics for
economic survival.

Support Michael on Patreon — patreon.com/MichaelJBarden
or Buy a hat from Hats Around the World on eBay —
ebay.com/str/Hatsaroundtheworld/

ir

aie ITT Leo tua L Le et
patreon.com;crowdsourcethetruth

—"

 

(ues Revels Torque satel) — Meera Beceien om Pete kee Feerven in Deru cee
- a eee

13
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 14 of 19

40:46 GOODMAN Going ta and speaking to the Postal Inspector at the Mesa, Arizona post

office, About conspiracy to commit mail fraud.

19. As shown above, the Defendant has declared (numerous times) of his intentions to speak
with the Postal Inspection authorities about “mail fraud” related to the use of a “care of” (c/o)
post office box. See Dkt. 31, 10/02/2018 (“PRO SE MEMORANDUM (Letter) dated 9/28/18 re:
CHANGE OF ADDRESS for D George Sweigert. New Address: c/o P.O. Box 152, Mesa,
Arizona, 85211. (sc) (Entered: 10/03/2018)”).

20. The Defendant traveled to the Mesa, Arizona Post Office in question in 2019 to make
these podcasts, which underscores the obsessive interest in the Plaintiff by the Defendant when
speaking by telephone to “Susan” the postal clerk (Clerk No. 8) at the Rough and Ready post
office (previously listed as an address for this instant litigation, as discussed in Dkt. 193, see
“chiseled jaw”, “overweight”, etc.). Dkt. 193 (“A second phone call to the USPS on February 2,
2021 further clarified Plaintiff's use of a false address. A transcript of that call is provided, and
the original recording can be provided should it please the court. (EXHIBIT B)..... However,
this was a deliberate effort to deceive the court and is not a legitimate address for Plaintiff.’”).
21. To the contrary, the Plaintiff's actions with regard to the Mesa, Arizona post office (in

care of (c/o)) are authorized as described by the website of the U.S. Postal Service.

14
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 15 of 19

Kd
ol

How do | address mail “In care of"?

Proper format for sending mail to someone “in care of" another person.
@ Now t4, 2018 . FAQ

Articla Number

800003188

Customer Information

if you would like to send mail to an individual (John Doe} in care of another person (Robert Smith), use the foltowing
format:

JOHN DOE
C/O ROBERT SMITH

123 APPLE WAY

CITY ST 99999-9999

( cite: https://faq.usps.com/s/article/How-do-I-address-mail-In-care-of }

 

22. The same is true with the so-called “mail fraud” issues or “fraud on the court” issues with
regards to General Delivery. As depicted below (from the U.S.P.S. website) extended periods of
time using General Delivery may be frowned upon, but do not constitute anything in the universe
of “mail fraud” (see Dkt. 82, 7/25/2019 and the use of “care of (c/o), “PRO SE

MEMORANDUM dated 7/23/19 re: CHANGE OF ADDRESS for D George Sweigert. New
Address: c/o General Delivery, Rough & Ready, California, 95975. AND CERTIFICATE OF
SERVICE upon Jason Goodman,CEO, Multi-media Design Systems,Inc., 252 7th Ave., Apt.

68, New York, NY 10001. (sc) (Entered: 07/25/2019)").

15
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 16 of 19

Wo, choco bo you AD teat yuur Tic Wo av CUS FLA Pivaup cilory PIMUrnIH De

Additional information regarding General Delivery:

* No application is required for General! Delivery. Persons interested in General Delivery should speak with the
postmaster,
* Limitations on the amount of time you are able to use General Delivery, if any, are determined by the postmaster,
« Each piece of General Delivery mail is held for no more than 30 days, unless the sender requests a shorter period,
General Delivery mail may be held for Jonger periods if requested by sender or addressee and approved by
postmaster. Mail without a specific address or instructions from the sender is neld for:
9 10 days if for General Delivery at an office with letter-carrier service.
9 15 days df for General Delivery at an office wihout letter-oarrier Service.

Please Nate: General Delivery mail is not delivereéd on Sunday or Holidays.

(cite: https://faq.usps.com/s/article/What-is-General-Delivery )

 

23. Again, in Dkt. 193 the Defendant states, “Defendant reminds the court that similar
misconduct occurred in 2018 through 2019 when Plaintiff fraudulently represented his address as
PO Box 152 Mesa AZ 8521 1.” Absent from this conclusory allegation of “misconduct” is a
discussion of the “misconduct”, violations of rules, violations of laws, etc. Only Defendant’s
baseless, meritless, conclusory allegations that somehow in the CrowdSource The Truth universe
Plaintiff has committed “mail fraud” and “fraud on the court”.

24, Once again, a minor quick search of Google would have revealed these postal issues and
regulations to the Defendant, who has proceeded in reckless disregard of the truth. The
Defendant could have been spared the unnecessary air fare to fly to the Mesa, Arizona post
office and telephone calls to Rough and Ready, California post office in search of the Plaintiff's
“chiseled jaw”. Undoubtedly, the air fare expense and telephone calls will be included in the
“financial damages” along with LaserJet toner cartridges and printer paper that Defendant has

been forced to consume because of this litigation.

CONCLUSION

16
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 17 of 19

Rule 12(f) is intended to protect parties from improper use of judicial filings. Father M., 661
F.3d at 431-32. The Court’s inherent authority provides the power to strike items from the docket
as a sanction for litigation conduct.

For the foregoing reasons, the Plaintiffs’ Motion to Strike pursuant to Fed. R. Civ. P. Rule 12(f

should be granted or, in the alternative, Plaintiff should be granted leave to file a reply to the

Defendant’s ANSWER.

Signed this A day of February 2021.

D,. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX.ORG

“Y. Sy

2-7-2

17

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 18 of 19

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95939-9998
SPOLIATION-NOTICE@MAILBOX.ORG

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
Vv.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE
IT HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on the 7 day of February, 2021.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

MsSay_.

D. GEORGE SWEIGERT

18 2a:.3:-2¢

 

 
ee
Be

 

Case 1:18-cv-08653-VEC-SDA Document 194 Filed 02/11/21 Page 19 of 19

 

   
     

     
   
   

 

  

senor % #795 fe
ee S| PM 2-D
aenlor = wn. 0000
PRESS FIRMLY TO SEAL TLAT RAT 2 02/09/21 ©
POSTAGI 31149856449

 

nis reserved.

  
 
   

ink

larnational® shipmen

     

D. GEORGE SWEIGERT, c/o

ryine: May 2020: All ria

| Expected delivery date specified for domestic use. TRANSIENT HOLD z
. - og am ee bot as a GENERAL DELIVERY z
@ Most domestic shioments inclu 2 To BS nsurance (restrictions a “

Most domestic ship s de up to $50 of insura ( apply) LS. POST OF FICE af

@ USPS Tracking® included for domestic and rnany international destinations. 200 COYOTE STREET Be

@ Limited international insurance.* NEVADA CITY, CA 95959-9998 ee

@ When used internationally, a customs declaration form is required, SPOLIATION-NOTICE@MAILBOS. ORG a

6

    

‘2
2
a
ia
8
=
=
2
wa
ano)
Be
z
a
Go
&
ma.
x
o
cae
s
oR
u
=
a
tet
B
aa
ae
&
es
3
u
on
o
ae
=
as
&
oe
2
oh
cts
£
&
ber
&
ty
Re
ee
ae
ia
ce
g
8
&

“insurance does not cover certain jiems. ror details regarding claims exclusions see the
Domestic Mall Manual at hites//pe.usps.com.

| ** Sea jnternational Mall Manual at htiow/oe.yses.cem for availability and limitations of caverage.

 

Clerk of the Court, Room 200

 

U.S. District Court .
. 1 trae Pac! 6 _ 500 Pear! Street
se eesoan the QAcade, New York, New York 10007-1342 .

 

     

Wisuses qiay be a violation of federal law, This package is nal for resale, EPAP

   

PS00007 060074 EPI4F May 2020 a
OD: 12 1/2x9 1/2 USPS.COM/PICKUP

 

 

 

 

 

 

 
